                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

SOUTHERN STATES BANK, as               )
successor in interest by merger        )
with Columbus Community Bank,          )
                                       )
            Plaintiff,                 )
                                       )
      v.                               )      CASE NO. 3:18-CV-5-WKW
                                       )
TERESA WATSON HOLLEY, as               )
Executrix of the Estate of Steven      )
F. Watson; UNITED STATES OF            )
AMERICA; CAPITAL ONE,                  )
N.A.; and WELLS FARGO                  )
BANK, N.A.,                            )
                                       )
            Defendants.                )

                                    ORDER

      Before the court are Plaintiff Southern States Bank’s Motion for Default

Judgment against Defendants Teresa Watson Holley, as executrix of the Estate of

Steven F. Watson, Capital One, N.A., and Wells Fargo, N.A. (Doc. # 20) and the

Stipulation by Plaintiff and Defendant United States of America (Doc. # 16). On

April 23, 2018, the Clerk of the Court entered default against Defendants Holley,

Capital One, and Wells Fargo. (Doc. # 18.) These defendants have not since

appeared before the court.

      On September 12, 2018, the Magistrate Judge filed a Recommendation to
which no timely objections were made. (Doc. # 23.) After an independent review

of the record and on consideration of the Recommendation, it is ORDERED that:

      1.     The Magistrate Judge’s Recommendation (Doc. # 23) is ADOPTED.

      2.     Plaintiff’s Motion for Default Judgment (Doc. # 20) is GRANTED.

      3.     Default Judgment will be entered in favor of Plaintiff Southern States

Bank against Defendants Teresa Watson Holley, as executrix of the Estate of

Steven F. Watson, Capital One, N.A., and Wells Fargo, N.A.

      4.     The Mortgage that is the subject of Plaintiff’s Complaint (Doc. # 1-3)

and Plaintiff’s Amended Complaint (Doc. # 1-4) is REFORMED to reflect the

proper legal description of the Property as stated in Exhibit C to Plaintiff’s

Complaint and Plaintiff’s Amended Complaint (attached to this Order as Exhibit

A). The reformation shall relate back to the original date of the Mortgage so that it

is superior to the liens of Defendants Holley, as executrix of the Estate of Steven F.

Watson, Capital One, and Wells Fargo.

      5.     The Foreclosure Deed (a copy of which is attached to this Order as

Exhibit B) is SET ASIDE and VOIDED as it was the result of an error due to the

mistake in the legal description.

      6.     A final judgment will be entered separately.

      DONE this 3rd day of October, 2018.

                                              /s/ W. Keith Watkins
                                    CHIEF UNITED STATES DISTRICT JUDGE
                                          2
